In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-21-00109-CV


    IN RE MIDCOAST G&P (OKLAHOMA) L.P., MIDCOAST PIPELINES (TEXAS
 GATHERING) L.P., AND MIDCOAST PIPELINES (TEXAS LIQUIDS) L.P., RELATORS


  OPINION ON MOTION TO WITHDRAW PETITION FOR WRIT OF MANDAMUS


                                      June 1, 2021
                            MEMORANDUM OPINION
                     Before QUINN, C.J., and PARKER and DOSS, JJ.

      Pending before the Court is Relators’ “Voluntary Motion to Withdraw Petition for

Writ of Mandamus.” In it, Relators move to voluntarily “withdraw their Petition for Writ of

Mandamus and Emergency Motion for Temporary Relief and dismiss this original

proceeding.”   Furthermore, according to Relators, “[t]he subject of the Petition and

Emergency Motion has been rendered moot by subsequent order of the trial court.”

      Without passing on the merits of the case, the Relators’ motion is granted, and the

Petition for Mandamus is hereby dismissed.
       Having dismissed the Petition for Mandamus at Relators’ request, no motion for

rehearing will be entertained.



                                              Per Curiam




                                          2